Opinion issued July 31, 2008












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00578-CR
____________

JOHN OLIVER HULETT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1169484



MEMORANDUM  OPINION
 On July 3, 2008, appellant filed a motion to dismiss the above-referenced
appeal. (1)  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Appellant's motion to dismiss is signed by appellant John Oliver Hulett and by his
attorney of record Bob Wicoff.